Title: [August 1785]
From: Adams, John Quincy
To: 



      Monday August 1st. 1785.
      
      
       Return’d to the City at 7 in the morning. Breakfasted with Mr. Jarvis in William Street. Mr. Harrison did not return before noon. Dined with Mr. Constable, but found him at dinner when I went there. Drank tea there too, in Company with a number of ugly Ladies. I went in the evening to see Mr. Gerry but found him not at home. Walk’d on the batteries about an hour, and then return’d to the President’s.
      
      

      2d.
      
      
       Remain’d at home all the morning, writing Letters for Europe, as the british Packet is to sail the day after tomorrow. Dined with Doctor Crosby, and spent the evening with Mr. Searle. Return’d at about 9 o’clock.
      
      
      
       
        
   
   JQA to AA2, 1–8 Aug. (Adams Papers), is the only extant letter written (in part) on this date.


       
      
      

      3d.
      
      
       Was all the morning writing for the Packet. Dined with the Delegates from Virginia. Coll. Monroe, was a little indisposed: he and Mr. Hardy, intend in a short time to take a tour to Boston. In the afternoon I carried my Letters to Mr. Church, who sails in the packet tomorrow morning. I then went and visited Mr. Gerry and Mr. King. There, was a number of persons at Mrs. Mercer’s. Two Miss Bostwick’s and Miss Alsop. Miss Mercer shew me, some lines intended as a Satire upon the young Ladies in the City, but the receipt for a wife, has neither wit, pleasantry, nor truth, in short it is not worth speaking of. Yet it has turn’d me poetaster. I am trying to see if I can say something not so bad in the same way. And although I see I have no talent at-all at versifying, yet like all fathers, I have a partiality for my own offspring however ugly they may be.
      
      
       
        
   
   Probably JQA to JA, 3 Aug. (Adams Papers).


       
       
        
   
   Undoubtedly Mary Alsop, daughter of New York merchant and Continental Congress delegate John Alsop; she married Rufus King the following year (The Life and Correspondence of Rufus King: Comprising His Letters, Private and Official, His Public Documents, and His Speeches, ed. Charles R. King, 6 vols., 1894–1900, 1:130–131; JQA to AA2, 1–8 Aug., Adams Papers).


       
       
        
   
   Parts of this poem are quoted in JQA’s letter to AA2, 1–8 Aug. (Adams Papers).


       
      
      

      4th.
      
      
       The british Packet sailed at about 10, in the morning. The weather was rainy, so I did not go out till almost noon. I then went with Mr. Harrison, and was by him introduced to Mrs. Swift and Miss Riché, from Philadelphia. Dined at Mr. Osgood in a pretty large Company. Young Mr. van Berkel said his Sister had arrived, somewhat sooner than he expected she would. The minister is gone to Philadelphia, to meet her, and she is expected here to-morrow or the next day. I made a very foolish mistake at dinner. At about 6 ½ in the evening, I went to drink tea with Mrs. Sears. There was a numerous Company. Miss Riché sung and Miss Eccles play’d on the harpsicord: the first sings with much grace, though she has not a clear nor a strong voice; and what I admire her for, is that she sings without requiring to be urged as some Ladies do: for I prefer hearing a person sing ill if it is requested, than to hear a good song extorted from any one. “One fond kiss before we part” is a favourite song with Miss R. and she sung one of her own Composition, the words of which appeared very pretty. Miss Eccles, plays the best on the harpsichord, of any Lady in Town: I don’t know of ever having heard any person who consider’d music only as a diversion, perform better. She has certainly acquired great perfection in the art.
      
      

      5th.
      
      
       I went and spent some time with Mr. Fontfreyde, in the forenoon. Dined with a large Company at the President’s. It was his musical day, for once a week, he has Company, some of whom sing after dinner. Mr. Young, Mr. Livingston, Mr. Sayre, Mr. Read and General Howe, all sung. The first is the best singer, but I was wishing to be gone, for a long time after dinner. It was however between 7 and 8 o’clock before we could get away. We then went, and drank tea, with Miss Eccles, who again play’d admirably well upon the harpsichord. Miss Riché sung again the two songs, she favoured us with last evening: she sung so prettily that when I return’d home, instead of continuing my Satirical lines, I immediately began upon the most insipid stile of panegyric: but a few days will cure me.
      
      
       
        
   
   Possibly Stephen Sayre, a New York merchant and banker, who was a diplomatic agent in Europe during the Revolution (DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928-1936; 20 vols, plus index and supplements.).


       
       
        
   
   Possibly Jacob Read, a delegate to the congress from South Carolina, 1783–1786 (Biog. Dir. Cong.Biographical Directory of the American Congress, 1774-1949, Washington, 1950.).


       
       
        
   
   Not found.


       
      
      

      6th.
      
      
       Visited young Mr. Chaumont in the morning, who arrived a few days since from Philadelphia. I went with him to introduce him to the delegates from Massachusetts but they were gone upon Long Island, and are not expected back untill Monday. Dined at the president’s in Company with Coll. Cropper from Virginia. In the afternoon Mr. Harrison went to accompany the Ladies, an employment of which he and they are very fond. I went and spent part of the evening with the officers of the packet; went on board and supped with them; after supper Mr. Le Bel and Mr. Le Breton came as far as shore with us.
      
       

      7th.
      
      
       Went in the morning to Church: Mr. Harrison who is always with the Ladies squired them there
       
        “E’en Churches are no Sanctuaries now.”
       
       A gentleman preach’d from a text in the Psalms. He spoke well, but was so slow that the first part of a phrase was lost before he finish’d the last. After Church I paid a visit with Mr. D. Le Roi and Captain Kortright, to Miss van Berkel, who arrived two days agone; she was not within, and to Miss Alsop, who is a little too much the Coquet, and injures her appearance by affectation. Dined with Mr. Le Roi. At 7. in the evening I went and drank tea with Miss Marshall: there was a considerable party there, and I was introduced to Miss van Berkel whom I had formerly seen in Holland. She cannot be called handsome but has that affability which is to me much more agreeable in a Lady than Beauty alone. She complains much of her misfortune in not speaking the Language, and is fearful that she appears awkward and ill bred, because she does not speak: and really, no person can, have an idea, how disagreeable it is to be in a Country, and not speak the Language; without having been himself in that predicament. Here it is worse than anywhere else, because there are fewer persons who speak any foreign Language: and the few Ladies, that can speak a little french, are so bashful, that there is no persuading them to talk. Miss Susan Livingston pleases me much better now than she did the first times I was in Company with her. We walk’d in the evening half an hour on the mall, in Broad way, after which I waited upon Miss van Berkel home.
      
      
       
        
   
   Daniel Le Roy, son of New York merchant Jacob Le Roy and younger brother of Herman Le Roy (Alexander Du Bin, ed., Le Roy Family and Collateral Lines . . ., Phila., 1941, p. 6).


       
      
      

      8th.
      
      
       I went out with Mr. Harrison, Mrs. Swift, and Miss Riché, to Content to see Lady Wheate, who is one of the most reputed beauties in the Town. I own I do not admire her so much as I expected to, before I saw her. She is like too many, of the handsome Ladies here, very affected. The most pleasing Characters here, are of those who are pretty without enjoying any share of beauty. When shall I see a beauty without any conceit? Dined at the Presidents with a large Company among others Genl. Greene, Governor Clinton, Mr. Osgood and Mr. W. Livingston. In the evening I went and drank tea, at Miss S. Livingston’s, where there was a large Company of Ladies. Miss Riché, sung again and repeated the former songs. Notwithstanding the admiration my friend Harrison has for her, I think upon closer examination, that she is not free from that affectation which some Ladies here seem to take for grace.
       I endeavoured to excuse myself to Miss Livingston for not having waited on her before, but she said I should do better if I made no apology at all. Madam de Marbois too appeared very cold, and I fear I have offended many persons by not waiting on them, which I have not been able to do. Miss van Berkel was sociable.
      
      
       
        
   
   The eighteen-year-old widow of Sir Jacob Wheate, a sixty- or seventy-year-old British officer who left for the West Indies shortly after his marriage and there died. “Content” was the name of their country seat, located about three miles out of town (JQA to AA2, 1–8 Aug., Adams Papers).


       
       
        
   
   Walter Livingston, a New York delegate to the congress in 1784 and 1785, who was appointed commissioner of the United States Treasury in 1785 (Biog. Dir. Cong.Biographical Directory of the American Congress, 1774-1949, Washington, 1950.).


       
      
      

      9th.
      
      
       Dr. Witherspoon visited the President in the morning. I went with Mr. Söderström out of town about a mile, to Mr. Bayard’s, who has two fine Daughters, the eldest, to whom I was introduced last evening by Miss Livingston, was gone to Town; the other was there. I see with much pain that the connections of almost all the finest girls in and about N. York, were of the british party during the late war. It has been said that women have no Country at all; I hope, for the friendship I bear to them that this odious reproach is not true; I am sure it is not universally so. But their Sentiments must naturally depend upon those of their Connections: and I therefore think the Ladies here are excusable, for having sided with the British: their fathers, husbands, and brothers are not so.
       Dined at the Presidents with Mr. Harrison, Mr. Heuston and Mr. de Chaumont. The President himself dined out. After dinner I took a ride with Mr. Chaumont about 3 miles out of town. Drank tea with Mrs. Smith, with a considerable Company. I there saw the two Miss Thomson’s who appear to me to have more celebrity than Beauty. Congress this day adjourned till next monday: as there are only 8 States on the floor; which is not sufficient to do business.
      
      
       
        
   
   John Witherspoon, Presbyterian minister, president of the College of New Jersey from 1768, and delegate to the congress from that state, 1776–1782 (DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928-1936; 20 vols, plus index and supplements.).


       
       
        
   
   Probably William Houstoun, delegate from Georgia, 1784–1787 (Biog. Dir. Cong.Biographical Directory of the American Congress, 1774-1949, Washington, 1950.).


       
       
        
   
   One was probably Ann, daughter of New York merchant James Thompson, who married Elbridge Gerry the following year {Massachusetts Spy, 26 Jan. 1786).


       
       
        
   
   That is, 15 Aug.


       
      
      

      10th.
      
      
       In the forenoon I went, and sat about an hour with Mr. King. Mr. Gerry was sitting at the grand Committee of Congress in the City Hall. I left 50 french louis d’ors, which Mr. Gerry wishes to have for bank Bills on Boston. Dined at the Presidents in a large Company, Mr. van Berkel, Mr. Jay, Mr. Paine, Dr. Gordon, Dr. Witherspoon, &c. After Dinner young Mr. van Berkel, and Major L’Enfant, went out to drink tea with the Miss Bayard’s. Mr. Harrison went and introduced me to the two Miss Kortright’s, who I find, are the Sisters of Mrs. Heiliger, whom I was well acquainted with in Copenhagen, and to whose Husband I was under many obligations, while I was there. These young Ladies are very agreeable, and the youngest (Eliza) is beautiful. I afterwards left Mr. Harrison, and pass’d the evening in Company with the officers of the Packet and Mr. Fontfreyde, who intends to leave town to-morrow at noon, for Albany where he is settled.
      
      
       
        
   
   Thomas Paine, who was living in Bordentown, N.J., and New York until his return to Europe in 1787 (DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928-1936; 20 vols, plus index and supplements.).


       
       
        
   
   William Gordon, historian of the Revolution, who had left England in 1770 out of sympathy for the American cause and returned there in 1786 (DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928-1936; 20 vols, plus index and supplements.).


       
       
        
   
   Elizabeth Kortright, daughter of New York merchant Lawrence Kortright, married James Monroe in Feb. 1786 (Edward T. James and others, eds., Notable American Women, 1607–1950: A Biographical Dictionary, 3 vols., Cambridge, 1971).


       
      
      

      11th.
      
      
       Breakfasted on board the Packet, which is to sail for L’orient next monday; from thence I went a shore on Long Island, and paid a visit to Madam de Marbois, which I ought to have done before. People here are much more attached to ceremony and etiquette than I expected to find them. I found Mr. Chaumont there and we read part of Phedre together. Mm. de Marbois speaks french very prettily: I return’d from the island with her husband. They were to dine at Genl. Knox’s. Dined at Mr. Gerry’s, 
         and at five o’clock went with Mr. Chaumont and visited Genl. Knox; who was vastly polite: told me he would have sent me a Card had he not supposed I was gone to Boston, and said I should have come without ceremony, and dined. There was a great deal of company there. Baron Steuben, a number of the delegates, and the president of Congress, the Dutch, Spanish, and French Ministers &c. Miss S. Livingston, is a wild girl. Mr. Chaumont went with Mr. de Marbois, and I return’d to town in his chaise; after which I went and spent the evening with several of our officers.
      
      
       
        
   
   Presumably Racine’s Phédre (1677).


       
       
        
   
   Baron von Steuben became a prominent and popular social figure in New York in the years after the Revolution (DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928-1936; 20 vols, plus index and supplements.).


       
      
      

      12th.
      
      
       This morning Mr. Chaumont came, and proposed to me, to buy an horse, so that we might go to Boston together. I have a great inclination, and have been advised by many friends to go from hence by land to Boston, in order to form some opinion of the Country, and make some acquaintances which may be of use to me hereafter. If I go by the stage, I shall see very little of the Country, as they go over it so fast and the carriages are very close: I am told too that they are very dangerous as the drivers ride very carelessly, and frequently overset: I suppose however that more is said of this than is really the fact: upon the whole I agreed to look out and see if I could find a proper horse, and if I could upon good terms, to buy one. I went to see a number but found only one that pleased me, and him I thought too fine and too costly a one for me. He belongs to the Dutch minister who demands 50£ for him. Upon the whole I believe I had best go by the Stage next monday. Paid a visit to Mr. Jay but he was not at home. Dined at the President’s, with about a dozen persons: Mr. Harrison is very unwell. In the afternoon I saw Mr. Chaumont, who went over to Mr. de Marbois to pass the night there. I sent to Mr. van Berkel and offered him 40£ for the horse, but he would not accept it. Spent part of the evening at Dr. Crosby’s. I was told that Dr. Gordon had called to know if I would go in the Packet on monday, to Providence.
      
      
       
        
   
   Terminal punctuation supplied.


       
      
       

      13th.
      
      
       This morning the President intended to take a sail down to Sandy-Hook, for the recovery of his Health, but found himself so unwell, that he could not go; the Virginia Delegates went, and Mr. Harrison went down also with his uncle, who came from England in the last British Packet, but finding his Estate here confiscated, sails for England this day. I went early in the morning to Mr. de Chaumont’s lodgings; but he was not return’d from Long Island. Breakfasted with Mr. King, and return’d to the New York Hotel, where Mr. Chaumont return’d at about 10 o’clock. I then agreed to send and offer 45£ for Mr. van Berkel’s horse, and if he would not take that, Mr. C agreed to go in the Packet to Providence with me. The minister accepted, and I immediately prepared every thing for our departure. I sent my large trunk on board the packet, and took a small one, with Cloaths and linen sufficient for the Journey. I was much surprised to meet Mr. Huron at the N. York Hôtel. He has just return’d from Philadelphia, and is going again to France in the Packet. I dined with them there, having previously taken my leave of the President, and thank’d him for all his civility and kindness to me, during my stay at New York; at about 4 o’clock we set out, Mr. Chaumont’s two horses being tackled in his Chaise, one before the other, and his servant rode my horse: but whether through the stupidity of the rider, who is not used to riding, or any fault in the horse, I don’t know, we had not rode two miles before the horse fell and threw the man; I was then fully sensible how imprudent I had been, in buying the horse, and determined to return to N. York, and desire Mr. van Berkel to take back his horse; which I suppose he will do, since the horse proves to be a bad one, though he sold him as a good one, and said himself he was no horse jockey. I sent as soon as I got back, but there was only his son at home, who said his father would not wish any person should lose by a bargain with him but added he himself was much surprised to hear that the horse had fallen, as they had never seen any fault in him though his father had own’d him two years. To’morrow I shall see what the father says. Mr. de Chaumont continued his journey, but will wait for me part of the day to’morrow.
      
      

      14th.
      
      
       After several attempts to see Mr. van Berkel, he was at length found at home, and declined taking back the horse, though he de­clared he had never discovered any fault in him. The son said he was sorry his father persisted in refusing. At about 4 afternoon I again mounted the horse, and rode him ten miles as far as Mr. Hall’s tavern, which is a very elegant one; and where I found Mr. de Chaumont: who has been waiting for me all day. He had concluded to change his plan, in case I did not return, and go directly to Albany, where his father owns an Estate; but he has now agreed to go on with me to Boston. My horse stumbles considerably, but I hope will not fall again nor throw his rider.
      
      

      15th.
      
      
       Rose at about 6 o’clock in the morning; and tried my horse in the Chaise before one of Mr. Chaumont’s: but we could not make him go at all, so we were obliged to go on as we first set out. Before we got to Kingsbridge, which was 6 miles from Mr. Hall’s, we took a wrong road and proceeded more than two miles out of our way: this delay’d us so much that we did not get to East Chester, which is 21 miles from N. York till after 10 o’clock. We were obliged to stay there, till 3 o’clock it was so intensely hot: and we were then obliged to go so slow that we got no further than Rye, before dark: we were so unlucky as to mistake the roads twice. We put up for the night at Rye, which is near the boundaries of the State of N. York, and 32 miles from the City. This has been I think the hottest day I have felt since I arrived.
      
      

      16th.
      
      
       We were going this morning by 5 o’clock, and proceeded as far as Stamford, 12 miles from Rye; 5 miles from which there is a small river, which seperates the States of N. York and Connecticut, at a place called Horseneck. The roads from Rye, are some of the worst I ever saw. The crops of hay and of grain are all very fine this year, except those of indian corn, which have not had hot weather enough. The State of N. York produces Wheat, rye, barley and all sorts of grain as all the Northern States do. Connecticut produces in addition large quantities of flax. We got to Stamford at about 9 o’clock, and found the heat so powerful, that we could not proceed any further before dinner. I had a letter from Coll. Humphreys, to Major Davenport in Stamford, but he was gone to the Court which is now sitting at Fairfield. At 3 o’clock we again set off, and went till about 8 when we arrived at Norwalk 12 miles from Stamford. Mr. B. Jarvis gave me a letter for his brother in law, Mr. Bowden, the minister at Norwalk; but it was so late; when we got there that I did not carry it. Mr. Chaumont and I went and bath’d in the river, and found ourselves greatly refresh’d by it.
      
      
       
        
   
   The Byram River.


       
       
        
   
   John Davenport, known as a major from his service in the commissary department of the Continental Army, was a lawyer and representative from Stamford in the Connecticut legislature, 1776–1796 (Dexter, Yale Graduates,Franklin Bowditch Dexter, Biographical Sketches of the Graduates of Yale College, with Annals of the College History, New York, 1885-1912; 6 vols. 3:376–378).


       
       
        
   
   John Bowden, Episcopal minister and later a professor at Columbia (Joshua L. Chamberlain, Universities and Their Sons: History, Influence and Characteristics of American Universities with Biographical Sketches and Portraits of Alumni and Recipients of Honorary Degrees . . ., 5 vols., Boston, 1898–1900, 2:103–104).


       
      
      

      17th.
      
      
       At 5 o’clock we were going, and reach’d Fairfield by 9. I there delivered my letters to Mr. Burr and Major Davenport: We were obliged to stay there to dinner; through the extreme heat of the weather. At four in the afternoon, we again set out, and rode 10 miles to Stratford. We waited there about half an hour, and set out again. 3 miles from Stratford we cross’d Connecticut River, and rode about 11. miles after; besides more than 2 miles in a wrong road, we were obliged to proceed so slowly, in the dark that it was near 12 o’clock when we arrived at New-Haven; and when we got there nobody, in the place was up, so that it was with great difficulty that we got to an indifferent inn. Mr. de Chaumont’s horses, are both badly gall’d. We could get but one apartment for both of us, and found some difficulty even to get one.
      
      
       
        
   
   Presumably Thaddeus Burr, owner of several large inherited estates in the Fairfield area, former representative in the Connecticut legislature, and holder of local offices (Charles Burr Todd, A General History of the Burr Family in America. With a Genealogical Record from 1570 to 1878, N.Y., 1878, p. 76–79).


       
       
        
   
   A mistake for the Housatonic River.


       
      
      

      18th.
      
      
       In the morning I went to pay a visit to Mr. Platt, and found my old friend Brush there. He introduced me to Mr. Broome, for whom I had Letters from his son in law Mr. Jarvis. He immediately went up with me to our lodgings and I introduced Mr. de Chaumont to him. He insisted upon our going, both of us and staying at his house while we remain here. I was in great hopes of seeing Mrs. Jarvis, but she was at Huntington, and is not expected home under a month. Miss Betsey Broome is here, but is not at all sociable. In this she does not resemble her father, who is a sincere, open-hearted good man. He lives in a most agreeable Situation: his house is upon an eminence just opposite the harbour, so that the tides come up, within ten rods of it. Mr. Platt lives near him in the same position. Broome, Platt, and Brush have been partners in trade, but have now dissolv’d their connection. We dined at Mr. Broome’s. After dinner we were going to see a cave, a few miles out of town, famous for having been the shelter of two of the regicides, in the time of Charles the 2d. but a violent thunder shower arose, and prevented us. It did not last more than half an hour; but for that time the wind blew like an hurricane, the rain shower’d down, and there were several of as heavy peals of thunder as I ever remember to have heard: we saw the lightning fall, into the water, about 20 rods from us. After it was over we went and drank tea with Mrs. Platt. Mr. Chaumont lodg’d at Mr. Broomes, and I at Mr. Platt’s house.
      
      
       
        
   
   Jeremiah Platt, a New York merchant, was the business partner and brother-in-law of Samuel Broome, mentioned below, who had moved to New Haven in 1775 (Frederic Gregory Mather, The Refugees of 1776 from Long Island to Connecticut, Albany, 1913, p. 664, 680; Donald Lines Jacobus, Families of Ancient New Haven, 8 vols, in 3, Baltimore, 1974, 2:344–345).


       
       
        
   
   Amelia Broome Jarvis, daughter of Samuel Broome and wife of James Jarvis of New York (Jacobus, Families of Ancient New Haven, 2:344–345).


       
       
        
   
   William Goffe and his father-in-law, Edward Whalley, had been military leaders in the English Civil War and had signed the death warrant of Charles I. With the return of the monarchy a decade later, both men refused to surrender and were exempted from pardon. They fled England for Boston, and in 1661 went to New Haven, where they camped out in a cave that summer. The pair settled in Hadley, Mass., three years later (Isabel MacBeath Calder, The New Haven Colony, New Haven, 1934, p. 221–226).


       
      
      

      19th.
      
      
       This morning I went with Mr. Brush, and delivered the Letters I had for this place. Mr. Chancey for whom Coll. Humphreys gave me a Letter went with me, to Dr. Stiles the President of the College; who is a curious character. Mr. Jefferson once told, me, he thought him an uncommon instance of the deepest learning without a spark of genius. He was very polite to me, and shew me, the Library, and the apparatus of the College: he has a few natural curiosities; but nothing very extraordinary. We dined at Mr. Platt’s, and afterwards went to see Coll. Wadsworth, who arrived in town this day; and leaves it to-morrow morning for Hartford. Mr. Chaumont and myself afterwards went to the Ball. There has been for these last two months a dancing master here and has given a ball once a fort’night. He had not a very large number of scholars, and there were more ladies than gentlemen. The master of the school does not appear to be a good dancer himself; and do not think his pupils in general have made any great progress for the time they have been learning: there were a few very genteel young Ladies; a great many appear to have been favoured by nature, but not by the graces. At about 11. o’clock, Mr. Chaumont and myself retired, as we intend to leave this place early in the morning.
      
      
       
        
   
   Undoubtedly Charles Chauncy, New Haven lawyer, town officer, and representative in the legislature, who later served on the superior court (The Literary Diary of Ezra Stiles, D.D., LL.D. President of Yale College, ed. Franklin Bowditch Dexter, 3 vols., N.Y., 1901, 2:407; 3:107, 111, 351, 354).


       
       
        
   
   Ezra Stiles, president of Yale, 1778–1795 (Edmund S. Morgan, The Gentle Puritan: A Life of Ezra Stiles, 1727–1795, New Haven, 1962). JQA presented to Stiles letters of introduction from JA and David Humphreys at this time (LbC, Adams Papers; Literary Diary of Ezra Stiles . . ., ed. Dexter, 3:177).


       
      
      

      20th.
      
      
       We tried my horse this morning in Mr. Chaumont Chaise, but could not make him go at all: so we put him before one of his horses and Dupré, his servant mounted him, in that manner he went very well. Mr. Broome, and Mr. Brush, who are so kind as to keep us Company as far as Hartford rode in a Chaise of their own. We went only sixteen miles before dinner. The weather is still very warm notwithstanding, the late thunder shower. After dinner we rode 12 miles further to Middletown. Dr. Johnson whom I met at Fairfield, gave me a letter for Genl. Parsons, one of the aldermen of this City. About 18 months agone five towns in this State, New-Haven, Hartford, New-London, Norwich and Middletown, form’d themselves into Corporations, and are now called Cities. Genl. Parsons told me, he was three years in College with my father, and was then very intimate with him. It gave me peculiar pleasure to meet with so old a friend of my fa­ther, and that circumstance greatly increased my reverence for the person.
       We walk’d about the City which is one of the smallest of the five. But is very pleasantly situated on Connecticut River. The views from some parts of it are enchanting; and the river is a very beautiful one. In the evening Mr. Chaumont, Mr. Brush, and myself, went and bath’d in it. The general spent some time with us.
      
      
       
        
   
   William Samuel Johnson was a Connecticut lawyer, pre-Revolutionary political leader, but loyalist after independence was declared. He served later as a delegate to the Constitutional Convention and as president of Columbia College, 1787–1800 (DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928-1936; 20 vols, plus index and supplements.).


       
       
        
   
   Samuel Holden Parsons, brigadier, and later, major general in the Continental Army (Heitman, Register Continental Army,Francis B. Heitman, comp., Historical Register of Officers of the Continental Army during the War of the Revolution, new edn., Washington, 1914. p. 9–10). Parsons was a correspondent of JA’s in the early stages of the war.


       
      
      

      21st.
      
      
       At six in the morning, we all left Middleton: and rode on to Hartford, where we arrived at about 9. The distance is 14 miles. For several miles on this side of Middleton, we rode along by the side of the river: and after we left it, we had from the top of an hill a most elegant prospect. Indeed there are a number in this Country, which looks as prosperous, and as fertile, as any I remember ever to have been through. We had some thoughts of stopping at Weathersfield, which is 3 miles from Hartford; and going to meeting there: this State is very famous for psalm singing, and Weathersfield is peculiarly distinguish’d: but we thought best upon the whole to go forward directly to Hartford. I was much fatigued when I arrived, and took a nap; after which I went and visited Coll. Wadsworth, who arrived in town last evening. We dined at our tavern, and after dinner, went to the meeting. Mr. Chaumont was struck with, the singing: he is a connoisseur in music, and was surprised to find so much harmony here. After Meeting I went and delivered a letter from my father to Mr. Trumbull, the author of McFingal, who formerly studied law with him. I sat about 2 hours with him, and had some conversation with him, mostly upon the french poets, in which he is well versed. He is not very partial to Voltaire, and in that I agree perfectly in opinion with him. We afterwards went and Drank tea with Coll. Wadsworth, who lives in a very elegant manner: he made a very large fortune, by being agent for the french army, with Mr. Carter, or rather Church: he has two fine daughters. Harriot, is not handsome, but very genteel. Betsey is only 11. years old, but promises to be a Beauty. After tea, we went and took a walk round the town, and on the banks of the river which is about 15 feet deep here but there is a bar at some distance from this place, which prevents large vessels from coming up to the town except in the spring when the river overflows. This is considered as the capital of the State, though New-Haven, has some pretensions to that title, and in a commercial view is better situated. We spent the Evening at Coll. Wadsworth’s.
      
      
       
        
   
   Dated 28 April (LbC, Adams Papers). John Trumbull, the Connecticut poet and lawyer, had studied with JA in 1773–1774. He published the first part of his widely popular poem McFingal in 1775. Consisting of four cantos in Hudibrastic verse, it described the blunders of British leaders during the Revolution (Victor E. Gimmestad, John Trumbull, N.Y., 1974).


       
       
        
   
   John Barker Church, an Englishman who came to America under the assumed name of John Carter, was Wadworth’s business partner during the war (P. H. Woodward, One Hundred Years of the Hartford Bank, Now the Hartford National Bank of Hartford, Conn., Hartford, 1892, p. 32–33).


       
      
      

      22d.
      
      
       At about 9 this morning, Mr. Broome, and Mr. Brush, left us and set out to return to New-Haven. Breakfasted with Coll. Wadsworth, who afterwards went with us three or four miles out of town, to shew us his farm. We saw there a couple of the largest oxen I ever beheld; and a number more uncommonly stout. This place is celebrated over the Continent for producing exceeding fine oxen, and it furnishes the New York and Boston markets with great quantities of Beef. The Coll. shew us his fields of grain and of grass, and his orchards. We return’d a little before noon: and left the Coll. for a short time. I went into a bookseller’s shop, and there found a new publication, called the Conquest of Canaan, an american epic Poem, in eleven books, by Mr. T. Dwight. It is but lately that it was printed, and I have heard a very high Character of it, which induced me, to purchase it. Mr. Wadsworth was so kind as to give me a copy of McFingal, and these are the two pieces in which americans have endeavour’d most to soar as high, as European bards. McFingal is generally agreed to be equal, if not superior to Hudibras. Of the serious poem, no criticism has appeared; owing I suppose, to its being so lately publish’d.
       
       I met just before dinner with my old fellow scholar, Deane, who came from Weathersfield this morning. I was told he was in New London: had I known he was at Weathersfield, I should have stop’d there, on purpose to see him. For there is nothing I think more shameful, than to forget our old acquaintance. We all dined with Coll. Wadsworth, and at about 4 Mr. Chaumont, and myself, left them, and set away from the inn, about half an hour, afterwards. We rode only 16 miles this afternoon, to Captain Cox’s tavern and it was after 9 in the evening when we got there. We could travel, but slowly, as the weather though cloudy, was very warm, and the horses were somewhat galled.
      
      
       
        
   
   JQA’s copy, Hartford, 1785, is at MQA. Timothy Dwight was minister at Greenfield Hill, Conn., at this time and was president of Yale from 1795 to 1817. The Conquest of Canäan, Dwight’s first important literary production, is filled with allusions to contemporary persons and events (Dexter, Yale Graduates,Franklin Bowditch Dexter, Biographical Sketches of the Graduates of Yale College, with Annals of the College History, New York, 1885-1912; 6 vols. 3:321–333).


       
       
        
   
   JQA’s copy has not been found.


       
      
      

      23d.
      
      
       It was almost seven o’clock before we got under way this morning. We rode about 10 miles and then cross’d Connecticut River; which serves there as a boundary between that State and Massachusetts. Two miles after we had cross’d the river we came to Springfield. We breakfasted there, and stopp’d about an hour; after which we proceeded on our Journey about 14 miles further before dinner. The mistress of the tavern where we dined, told me my name, and said she knew me from my resemblance to my father who had passed several times this way. At 4 o’clock we again set out, and found the roads so very bad, that it was almost ten before we got to East Chester Marlborough which was only 12 miles. Hills and rocks seem to have been the only things we have this day come across. I cannot recommend the roads of Massachusetts as a model.
      
      
       
        
   
   JQA is, of course, mistaken.


       
       
        
   
   Possibly JQA dined at Scott’s Tavern in Palmer, fifteen miles from Springfield, whose owner and wife had been described as “great Patriots” by JA when he lodged there in Nov. 1774 (Fleet’s Pocket Almanack and Massachusetts Register, 1786A Pocket Almanack...Calculated Chiefly for the Use of the Commonwealth of Massachusetts...To Which is Annexed, The Massachusetts Register [title varies], Boston: T. and J. Fleet, 1779-1800; 22 vols.; JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:160).


       
       
        
   
   Neither location is correct; they probably stayed in either Western [now Warren] or Brookfield, Mass., that night.


       
      
      

      24th.
      
      
       One of the breast plates was broke, and we were obliged to send it a mile and half to be mended this morning, before we could proceed on our journey; so it was past eight when we left our tavern. Before one, we came to a very good inn: the best I think, that we have found on the road except Mr. Hall’s. We had come 16 miles without stopping, and therefore we concluded to dine there. Between 3 and 4 we went again, and rode about 15 miles to where we arrived at about 8, in the Evening; our roads have been much better and the weather more agreeable than what we have had in general since we left N. York. We are now only 42 miles from Boston, and hope to get there to-morrow; as we are told the roads are upon the whole pretty good.
      
      
       
        
   
   Left blank in MS; JQA was probably in Shrewsbury, Mass.


       
      
      

      Thursday. August 25th. 1785.
      
      
       St. Louis’s day, a great holiday all over France, because it is the fête of their king’s patron. Dupré called me up at three o’clock, being determined that we should not set out too late to day. Before 4. we were in the carriage, and rode 14 miles to Marlborough before 9. We breakfasted there; and dined at Waltham, which is 12 miles further. It was almost 5 when we finally set off upon our last Stage; and we got into Boston at about 9 o’clock; we first went to Bracket’s tavern, but there was not a vacant apartment in the house. We then went to Mrs. Kilby’s in State Street, where we found one chamber for us both. We were obliged to take up with this for the present: for we were extremely fatigued, both of us: and could not think of seeking any further at 10 o’clock at night.
      
      

      26th.
      
      
       
        A tous les coeurs bien nés que la patrie est chere
        Qu’avec ravissement je revois ce séjour.
       
       No person who has not experienced it can conceive how much pleasure there is in returning to our Country after an absence of 6 years especially when it was left at the time of life, that I did, when I went last to Europe. The most trifling objects now appear interesting to me: in the morning I went to see my uncle Smith, but he was not at home. I saw my aunt and Mr. Smith, who went with me to the Treasury office, where I found my uncle Cranch. I was introduced to a number of gentlemen, and met several of my old acquaintances. I delivered a Letter to Mr. Breck from the Marquis. Dined at Mr. Cranch’s lodgings, where I found my Cousins Betsey and Lucy. In the afternoon they went to Cambridge, and I followed them there with Mr. Smith. At College I met my Cousin, and brother Charles, who entered about 6 weeks agone. We spent an hour with them, and were then obliged to return to Boston. I lodged at Deacon Smith’s.
       I shall not attempt to describe the different Sensations I experienced in meeting after so long an absence, the friends of my childhood, and a number of my nearest and dearest relations. This day will be forever too deeply rooted in my Memory, to require any written account of it. It has been one of the happiest I ever knew.
      
      
       
        
   
   Voltaire, Tancrède, Act III, scene i (Oeuvres complètes de Voltaire, 72 vols., Kehl, Germany, 1784–1801, 4:391).


       
       
        
   
   Elizabeth Storer Smith (1726–1786), wife of Isaac Smith Sr., and aunt of AA.


       
       
        
   
   William Smith (1755–1816), a Boston merchant and son of Isaac Smith Sr.


       
       
        
   
   Richard Cranch (1726–1811) married Mary Smith, the sister of AA, in 1762. Cranch was at this time employed in the commonwealth’s treasury office in Boston.


       
       
        
   
   Samuel Breck Sr., a prominent Boston merchant, maritime agent of Louis XVI, and representative of the town in the legislature, 1782–1788 (NEHGRNew England Historical and Genealogical Register., 17:180 [April 1863]).


       
       
        
   
   Elizabeth Cranch (1763–1811), called Betsy by her family, was the daughter of Richard and Mary (Smith) Cranch, and married Jacob Norton, minister at Weymouth, in 1789.


       
      
      

      27th.
      
      
       Brother Charles came to town this morning. I paid a number of visits and dined, at Deacon Smith’s, with Mr. Otis and his family. At about 4 o’clock I mounted on horseback: and Mr. Chaumont in his Chaise with Mr. Toscan the french Consul; we went out and stopp’d first at Mr. Swan’s house in Dorchester, where the former governor Mr. Hancock lives, at present. He is much afflicted with the gout, and has it at this time. After spending about half an hour with him We went to Mr. Hichborne’s Summer seat and drank tea. We found there the lieutenant governor with his Lady, and Mr. and Mrs. Swan. I left the Consul and Mr. Chaumont, and went as far as Genl. Warren’s at Milton. He introduced me to his four sons, one of whom, Charles, is to sail in a few days for Europe: he means to spend the Winter at Lisbon, where his brother Winslow is: But I fear very much he will never reach Europe, I don’t know that I ever saw a person look more wretchedly. He has been consumptive for a long time, and went last fall to the West Indies, where he recover’d his health in some measure, but lost it again by return­ing here in the spring. If he lives to reach Lisbon, I hope the Climate of Europe, which is so much better than that of St. Domingo, will restore him entirely. I left Milton between 7 and 8 and before I got to Mr. Cranch’s, I again stopp’d at my uncle Adams’s, and there saw my aged Grandmother, who enquired much after my Parents, and wishes them to return. I at length arrived at the end of my journey, at about 9 o’clock, and was welcomed by my aunt; I also found Mr. Tyler there and was introduced to him.
      
      
       
        
   
   Samuel Allyne Otis, a Boston merchant and son-in-law of Deacon Isaac Smith (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- ., 14:471–480).


       
       
        
   
   James Swan, a Boston merchant and speculator, and Revolutionary officer (DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928-1936; 20 vols, plus index and supplements.).


       
       
        
   
   John Hancock was governor of Massachusetts (except for the years 1785–1787) from 1780 to 1793 (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- ., 13:416–446).


       
       
        
   
   Benjamin Hichborn, Boston lawyer and Revolutionary officer, was well known to JA as carrier of his letters that were intercepted by the British (sameJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- ., 17:36–44; JA, Papers, 3:90, 255–257).


       
       
        
   
   Thomas Cushing, a moderate revolutionary who lost his place in the congress, was lieutenant governor, 1780–1788 (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- ., 11:377–395).


       
       
        
   
   James Warren, who served briefly as paymaster general in the Continental Army and major general in the militia, was on the Navy Board, 1777–1782, and was in and out of Massachusetts politics throughout his life (sameJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- ., 11:584–606).


       
       
        
   
   Charles died in Spain in November. Winslow, for whom JA was to seek an appointment as consul in Portugal, was a merchant in Lisbon at this time; he returned permanently to America later in the year (Mrs. Washington A. Roebling, Richard Warren of the Mayflower and Some of His Descendants, Boston, 1901, p. 28; Winslow Warren to JQA, 13 July 1784; JA to John Jay, 3 Dec. 1785, LbC, Adams Papers).


       
       
        
   
   Peter Boylston Adams (1738–1823), JA’s younger brother, a militia captain and Braintree officeholder.


       
       
        
   
   Mrs. John Hall (1709–1797), formerly Susanna Boylston Adams, who lived with her son Peter Boylston after the death of her second husband in 1780 (Adams Family CorrespondenceAdams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963- ., 4:3).


       
       
        
   
   Mary (Smith) Cranch (1741–1811), AA’s sister and wife of Richard Cranch.


       
       
        
   
   Royall Tyler, a Braintree lawyer and later an important early playwright and novelist. Tyler had been courting AA2 before her departure for Europe with AA in 1784. Subsequently the romance cooled, owing to Tyler’s failure to answer her letters and to stories about his behavior sent to the Adamses by Mary Cranch, in whose house Tyler lived. For a full account, see JA, Earliest DiaryThe Earliest Diary of John Adams, ed. L. H. Butterfield and others, Cambridge, 1966., p. 18–30.


       
      
      

      28th.
      
      
       Attended Mr. Wibird’s meeting forenoon, and afternoon. His voice and look was as familiar to me, as if I had not been absent. Among the People that were grown up before I went away, there were few or no new faces in the house: but there were but few young People, that I could recollect, 6 years have very little effect upon the appearance of men, and women, but a surprising one, upon that of Children. But of all the persons I have seen none have so compleatly altered as my Cousin W. Cranch. I never can realize the idea, of his being the same little boy I left in 1779, and I am told that I myself have alter’d nearly as much. When the afternoon service was over I went with Mr. Tyler down to my father’s house, and no object ever brought to my mind such a variety of different Sensations. It reminded me of the days of my Childhood, most of which were past in it, but it look’d so lonely, and melancholy without its inhabitants, as drew a deep sigh from my breast. I paid a visit to the Library, and found it in pretty good order.
      
      
       
        
   
   Rev. Anthony Wibird, minister at the First Church of Braintree (later Quincy) from 1755 until his death in 1800 (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- ., 12:226–230).


       
       
        
   
   This house on Franklin Street in Quincy is known today as the John Quincy Adams Birthplace and was JA’s and AA’s home from the time of their marriage in 1764. JA had given Tyler access to his law library in the house during his absence (JA, Earliest DiaryThe Earliest Diary of John Adams, ed. L. H. Butterfield and others, Cambridge, 1966., p. 25–26). For an illustration of the house and the John Adams Birthplace next to it, see JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 1:facing 256; a description of the two houses is in HA2, “The Birthplaces of Presidents John and John Quincy Adams, Quincy, Massachusetts,” Old-Time New England, 26:79–99 (Jan. 1936). The two houses are now part of the Adams National Historic Site administered by the National Park Service.


       
      
      

      29th.
      
      
       At about 9 o’clock I set off for Boston, and stopp’d half an hour, at my uncle Adams’s. Saw my Grandmother. I had agreed with Mr. Tyler, to wait for him at Genl. Warren’s, half an hour. I stay’d more than an hour but he did not come. Mrs. Warren surprized me very much by informing me that Mr. Otis, with whom I dined on Saturday; had failed that evening. She said it was a very unexpected stroke to the family themselves. I believe before long every merchant in Boston will fail: for they seem all, to be breaking, one after the other. Charles Warren is to sail the latter end of this week for Cadiz. He was worse to day than common. It was noon before I got to Boston. I dined at Mr. Breck’s in Company with the french Consul Mr. Toscan, and Mr. Appleton the brother of the gentleman I was acquainted with in England and France. It rain’d hard in the afternoon, so that we were obliged to stay; all the afternoon. At about 8 o’clock I left them all there, just ready to sit down to Cards. I thought if once I sat down there would be no getting away till very late. I found Deacon Smith and his family at Dr. Welch’s. They all look’d very dull: the old gentleman especially appeared very much affected, Mr. Otis married his Daughter, and his failing, was very unexpected to him.
      
      
      
       
        
   
   Thomas Welsh (1752–1831), a Boston physician and an army surgeon at the battles of Lexington and Bunker Hill. His wife, Abigail Kent (1750–1825), was a niece of Deacon Isaac Smith and a cousin of AA.


       
       
        
   
   Deacon Smith’s daughter Mary (1757–1839) married Samuel Allyne Otis, a second marriage for both, in 1782.


       
      
      

      30th.
      
      
       This day the Supreme Judicial Court met, and I went and heard the chief justice, Mr. Cushing deliver the charge to the grand Jury. He spoke with much dignity, and animadverted peculiarly upon the neglect, which many of the towns in the Commonwealth, have shown of late with respect to public schools. After the charge was deliver’d Mr. Thatcher was called upon for a prayer, and although he had not a minute’s warning spoke very well, and without the least embarassment. I dined at Deacon Smith’s, and after dinner waited upon Miss Betsey Cranch, to her lodgings. I afterwards mounted my horse, and went to Cambridge where I shall pass the night with my brother. I was caught in the rain, on the road and was almost wet through and through. Charles is much pleased with his situation; and has acquired an additional importance since he enter’d College.
      
      
       
        
   
   William Cushing, chief justice of the Massachusetts Supreme Judicial Court from 1777 and later an associate justice of the United States Supreme Court for twenty-one years (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- ., 13:26–39).


       
       
        
   
   Peter Thacher, well-known for his orations and addresses during the Revolutionary era, was pastor of the Brattle Street Church from 1785 to 1802. He recorded in his diary this day that he gave a “prayer unexpectedly in the Supreme Court” (same, 17:237–247; MHi:Thacher Papers).


       
       
        
   
   JQA probably is commenting upon CA’s good fortune in acquiring a college room and showing promise as a scholar since entering Harvard earlier in the month. He elaborated to AA2 that “Charles is very much pleased with his situation here: and comes on well with his Studies. His Class is one of the most numerous of any that have entered” (JQA to AA2, 29 Aug.–7 Sept., Adams Papers). Unlike many of his classmates who were forced to live in town, CA roomed in Hollis Hall, where “cousin Billy” also lived (Mary Smith Cranch to AA, 14 Aug.–15 Sept., Adams Papers). JQA seemed pleased with CA’s “Chambermate,” Samuel Walker, “a youth, whose thirst for knowledge is insatiable. . . . I am perswaded it will afford peculiar Satisfaction to our Parents, who well know how much benifit is derived from the Spur of Emulation” (JQA to AA2, 20–28 Aug., Adams Papers).


       
      
      

      31st.
      
      
       This morning Mr. Chaumont came to the College, with Mr. Toscan, and two other french gentlemen, Mr. Issotier, and Mr. Serano. We went and saw all the curiosities belonging to the Col­lege, which are not very numerous. There are several exceeding fine pictures done by Mr. Copley, all portraits. The library is good, without being magnificent. We all paid a visit to Mr. Willard the president of the College. The other gentlemen left me with him, and after he had made enquiries concerning my acquisitions: he advised me to wait till next spring before I offer: and then enter for three months in the junior Sophister Class. I left him and return’d to the gentlemen. We went back to Boston, and got there at about 11. I paid a number of visits, and dined with Deacon Storer. After dinner I went with Mr. Chaumont and visited Mr. Cushing the lieutenant Governor: but he was not at home. I met Mr. Appleton, and went with him to his father’s house. Return’d in the evening to Mr. Storer’s, and supped there. Rec’d a letter from my Sister, through N. York.
      
      
       
        
   
   Joseph Willard, president of Harvard, 1781–1804. Willard advised JQA to study Greek and Latin, two studies in which he needed further preparation, with his uncle John Shaw in Haverhill (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- ., 16:253–265; Mary Smith Cranch to AA, 14 Aug.–15 Sept. 1785, Adams Papers).


       
       
        
   
   Ebenezer Storer, a Boston merchant, treasurer of Harvard College since 1777, and deacon of the Church in Brattle Square (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- ., 12:208–214).


       
       
        
   
   AA2 to JQA, 13 June, not found.


       
      
     